Citation Nr: 0326339	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-07 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against the 
claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Coppola

INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines from January 1942 until his death in 
October 1944.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision the Department of Veterans Affairs 
(VA) Regional Office (RO), which denied reopening a claim for 
revocation of the forfeiture of entitlement to VA benefits 
previously declared against the appellant.  She subsequently 
perfected an appeal regarding that decision.  

In a November 2001 decision the Board determined that 
appellant had not submitted new and material evidence to 
reopen the claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against her.

The appellant appealed the denial to the United States Court 
of Appeals for Veterans Claims (CAVC).  In February 2003 the 
CAVC granted a Joint Motion for Remand.  The CAVC remanded 
the case to the Board for readjudication consistent with the 
motion.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board 
and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

In June 2003 the Board notified appellant that she had an 
opportunity to submit additional evidence and/or argument in 
support of her claim within 90 days from the date of the 
notice in accordance with the provisions of 38 C.F.R. 
§ 20.1304.  In July 2003 the appellant submitted an 
additional statement in support of her claim.  This statement 
contains specific arguments pertaining to the issue whether 
she has submitted new and material evidence to reopen the 
claim for revocation of the forfeiture of entitlement to VA 
benefits previously declared against her.  This evidence has 
not been considered by the VBA AMC and the appellant has not 
waived initial VBA AMC consideration of this evidence.  38 
C.F.R. § 20.1304.  

In the Joint Motion for Remand the parties stated that on 
remand the Board must comply with all provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The CAVC has 
held that section 5103(a), as amended by the VCAA, require VA 
to inform a claimant of which evidence VA will provide and 
which evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should provide appellant 
with the notice requirements of the VCAA 
as clarified by Quartuccio, supra.  The 
VBA AMC should advise appellant that she 
has up to one year after a VCAA notice 
letter is provided to submit additional 
evidence, and that, if the case is 
returned to the Board, the Board will not 
be able to adjudicate the claim prior to 
the expiration of the one-year time 
period unless the appellant indicates 
that she has no additional evidence to 
submit or waives the one-year response 
period.

3.  The VBA AMC should conduct any 
development/action brought about by the 
appellant's response.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


